I find myself unable to concur in the majority opinion. The resolution of the board of county commissioners, as set out in the opinion, covers much territory and possibly implies a claim of authority beyond that vested in the commissioners by statute. But the issue involved in the present case, as stated in the opinion, is whether the county commissioners have the power to set up, under their direction, an agency for the purchase of all supplies needed by the offices and departments of county government, including the offices of the elected officials. The question, of course, is one of power and is to be resolved by reference to the pertinent statutes, as quoted in the majority opinion.
As I read these statutes, they contemplate an integrated county government, at the head of which is the board of county commissioners, in which is lodged a large measure of supervision and control over the business affairs of the county government. Specific duties are devolved upon the elective officials, for the proper execution of which they are individually responsible. These elective officials, however, are not separate governmental units, but, rather, integral parts of the county government. The commissioners, as the governing board of the county, are required to supply the elective officials with housing and facilities adequate to their needs, and this is specifically provided for in the budgeting process outlined in the budget law. The fact that specific sums are allocated to the several offices for their needs does not negative the right of the commissioners to provide a central agency for making the purchases required in the conduct of the county's business.
Reference is made in the opinion to the cases cited by the relators in support of their contention, and it is said of these cases that they lay down the rule *Page 590 
". . . that the county commissioners have a supervisory power over the affairs of the county; that they are the business agents of the county, have the care and management of the county funds and business, and have the power to properly exercise those rights and duties."
It seems to me that the right to centralize the county's purchases in one agency is obviously within the large range of power conceded by the majority to be possessed by the county commissioners. It was so held, in very apt language, in the case of State ex rel. Whitney v. Friars, 10 Wash. 348, 39 P. 104, where the prosecuting attorney brought an action seeking to have a board of county commissioners removed from office for certain acts of misfeasance and malfeasance. One of the charges made against the county commissioners was that they had conspired with the county auditor to purchase supplies for the county. Disposing of this charge, the court, speaking through Judge Dunbar said:
"The second charge, viz., that the defendants conspired with the auditor to purchase supplies for the county, equally fails, it seems to us, to state a cause of action. The county commissioners are constituted by the law the guardians of the county and its business managers, and while the power to appointan agent is not expressly granted, the power which they do haveunder the law necessarily carries with it all the powersnecessary to the proper exercise of the power granted." (Italics mine.)
The majority opinion, conceding the large measure of power vested in the commissioners under our decisions, comments that in none of the cited cases is found a holding that the county commissioners have the power to purchase or supervise the purchase of supplies for other county offices.
This argument is answered effectively by the language *Page 591 
of Judge Dunbar in the Friars case. I concede that the elective officials must have a large measure of discretion in determining the type of supplies and equipment they require. They require books and records of a special kind, as well as certain kinds of equipment and mechanical aids, in carrying on their business. Undoubtedly, it is for them to determine the types of records and office equipment best adapted to their needs. But conceding them this right, I am unable to see that it is at all infringed by requiring that the property they need be purchased upon their requisitions by a purchasing agent. This is the way most governmental business is conducted at the present day, and there is nothing in the statutes to forbid it.
A point is made in the majority opinion on the fact that bills introduced in the legislature specifically granting power to the county commissioners to employ a purchasing agent have failed of passage. This argument cuts both ways. It may, with at least equal force, be argued that the legislature declined to enact the bills into law because it assumed the law to be unnecessary, its purpose being met by existing statutes, as construed by this court.